
	
		II
		112th CONGRESS
		1st Session
		S. 1537
		IN THE SENATE OF THE UNITED STATES
		
			September 9, 2011
			Mr. Inouye (for himself,
			 Mr. Schumer, and
			 Mrs. Gillibrand) introduced the following
			 bill; which was read twice and referred to the
			 Committee on Energy and Natural
			 Resources
		
		A BILL
		To authorize the Secretary of the Interior to accept from
		  the Board of Directors of the National September 11 Memorial and Museum at the
		  World Trade Center Foundation, Inc., the donation of title to The National
		  September 11 Memorial and Museum at the World Trade Center, and for other
		  purposes. 
	
	
		1.Short
			 titleThis Act may be cited as
			 the National September 11 Memorial and
			 Museum Act of 2011.
		2.Findings;
			 purpose
			(a)FindingsCongress finds that—
				(1)on September 11,
			 2001, the United States was attacked and our world was changed forever when
			 terrorists murdered nearly 3,000 innocent people at the World Trade Center, at
			 the Pentagon, and in a field in Shanksville, Pennsylvania, in the largest
			 terrorist attack ever committed in the United States;
				(2)millions of
			 people from every State and every country have visited Ground Zero to pay their
			 respects;
				(3)established in
			 2003, the National September 11 Memorial and Museum at the World Trade Center
			 Foundation, Inc., a nonprofit organization described in section 501(c)(3) of
			 the Internal Revenue Code of 1986, has been dedicated to raising funds for and
			 overseeing the design, construction, and operation of the Memorial and Museum
			 at the World Trade Center site;
				(4)the Memorial will
			 ensure that future generations never forget the thousands of people who were
			 killed by the terrorist attack on September 11th, 2001, in New York,
			 Pennsylvania, and Virginia as well as those who died in the terrorist bombing
			 at the World Trade Center on February 26, 1993;
				(5)the
			 Memorial—
					(A)will further
			 recognize the thousands who survived the terrorist attacks and all who
			 demonstrated extraordinary compassion in the aftermath;
					(B)will ensure,
			 through educational programs, that the history of September 11, 2011, and the
			 implications of that day, continue to be told, especially to the youth of the
			 United States; and
					(C)will be a
			 resource to the more than 600 September 11 Memorials being established
			 throughout the United States;
					(6)the Memorial is
			 scheduled to open on the 10th anniversary of the terrorist attacks, while the
			 Museum is scheduled to open in 2012;
				(7)it is projected
			 that the Memorial will be one of the most visited venues in the United States,
			 with millions of visitors each year, reflecting the enormous impact the
			 terrorist attacks had on the United States and the world;
				(8)throughout the
			 history of the United States, Congress has stepped forward to authorize
			 operating funds, in public and private partnership with private donors, for
			 memorials and museums of national significance;
				(9)the Memorial is a
			 true public and private partnership, recognized as a public charity under the
			 Internal Revenue Code of 1986; and
				(10)of the funds
			 raised for the Memorial and Museum—
					(A)nearly 60 percent
			 have come from over 300,000 private donations; and
					(B)40 percent have
			 come from public sources.
					(b)PurposeThe
			 purpose of this Act is to promote the purposes of the Memorial,
			 including—
				(1)remembering and
			 honoring the thousands of innocent men, women, and children murdered by
			 terrorists in the horrific attacks of February 26, 1993, and September 11,
			 2001;
				(2)respecting the
			 site made sacred through tragic loss;
				(3)recognizing—
					(A)the endurance of
			 the individuals who survived the terrorist attacks;
					(B)the courage of
			 the individuals who risked their lives to save others; and
					(C)the compassion of
			 the individuals who supported the people of the United States in our darkest
			 hours;
					(4)ensuring, through
			 educational programs, that the history of September 11, 2001, and the
			 implications of that day continue to be told, especially to the youth of the
			 United States; and
				(5)ensuring that the
			 Memorial will be a resource to the more than 600 September 11 Memorials being
			 established throughout the United States.
				3.DefinitionsIn this Act:
			(1)BoardThe
			 term Board means the Board of Directors of the National
			 September 11 Memorial and Museum at the World Trade Center Foundation,
			 Inc.
			(2)MemorialThe
			 term Memorial means The National September 11 Memorial and
			 Museum at the World Trade Center in New York City, New York.
			(3)SecretaryThe
			 term Secretary means the Secretary of the Interior.
			4.Donation of
			 Memorial
			(a)In
			 generalThe Secretary may accept from the Board the donation of
			 title to the Memorial, subject to—
				(1)any terms and
			 conditions that the Secretary and the Board may mutually agree to;
				(2)the approval of
			 the donation by the Governor of the State of New York, the Governor of the
			 State of New Jersey, and the Mayor of the City of New York; and
				(3)the requirement
			 that title to the Memorial be in a form satisfactory to the Secretary.
				(b)Technical and
			 financial assistance
				(1)In
			 generalThe Secretary may provide technical and financial
			 assistance to the Board relating to the operation of the Memorial.
				(2)ConsultationThe
			 Secretary may consult with, and seek technical assistance from, the Secretary
			 of Defense, Secretary of Education, Secretary of Homeland Security, Secretary
			 of Housing and Urban Development, and Administrator of General Services in
			 providing assistance to the Board under paragraph (1).
				5.Authorization of
			 appropriationsThere is
			 authorized to be appropriated to carry out this Act not more than $20,000,000
			 for fiscal year 2013 and each fiscal year thereafter, subject to the
			 requirement that any funds appropriated to carry out this Act shall be matched
			 with funds from non-Federal sources.
		
